Citation Nr: 1540959	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as spots and rashes on both calves, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for lymphoma of the left shoulder, to include as secondary to herbicide exposure.
 
3.  Entitlement to service connection for a respiratory disorder, to include as secondary to herbicide exposure.
 
4.  Entitlement to service connection for a left nostril disorder resulting in nosebleeds, shortness of breath and headaches, to include as secondary to herbicide exposure.
 
5.  Entitlement to service connection for colon polyps, to include as secondary to herbicide exposure.
 
6.  Entitlement to service connection for an enlarged prostate, to include as secondary to herbicide exposure.

REPRESENTATION

Veteran represented by:	Edward M. Daniels, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the VA Central Office in Washington, DC before the undersigned Veterans Law Judge of the Board (Central Office hearing) in May 2014.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in September 2014 for additional development.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issues of service connection for a left nostril disorder resulting in nosebleeds, shortness of breath and headaches and enlarged prostate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of any skin disability for VA purposes during the appeal period.  

2.  The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of any lymphoma of the left shoulder for VA purposes during the appeal period.  

3.  The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of any respiratory disability for VA purposes during the appeal period.  

4.  The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of colon polyps for VA purposes during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a skin disability, claimed as spots and rashes on both calves, to include as secondary to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for the establishment of service connection for lymphoma of the left shoulder, to include as secondary to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for the establishment of service connection for a respiratory disorder, to include as secondary to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for the establishment of service connection for colon polyps, to include as secondary to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of an August 2009 letter sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, VA medical records, and statements and testimony from the Veteran and his agent.  

The record shows that the Veteran has not been afforded a VA examination in connection with the service connection claims.  The Board finds that such an examination or a medical opinion is not necessary in this case.  The only post-service evidence of a skin disability, lymphoma of the left shoulder or respiratory disability or any signs or symptoms thereof consist of the Veteran's lay statements.  Although he reported having been diagnosed with these conditions, the medical evidence of record does not reflect any diagnoses of a skin disability, lymphoma of the left shoulder or respiratory disorder during the period of the appeal.  In addition, while VA medical records noted a history colon polyps, the Veteran's colonoscopies in August 2006 (approximately three years prior to his claim for service connection for colon polyps) and May 2013 were negative.  Given particularly that the Veteran does not receive treatment for a skin disability, lymphoma, a respiratory disorder or colon polyps, and has not received such treatment at any time since he filed his claim for service connection for these disabilities, and the record does not indicate that these disabilities have been diagnosed, the Board finds it likely that neither the Veteran nor any health care provider has actually indicated that the Veteran has had a skin disability, lymphoma of the left shoulder, a respiratory disorder or colon polyps during the period of the appeal.  Given the absence of currently diagnosed a skin disability, lymphoma of the left shoulder, a respiratory disorder or colon polyps or signs or symptoms during the appeal period, the Board finds that a VA examination or opinion is not necessary in this case.

The Veteran testified at a Board hearing in May 2014.  The hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in September 2014 in order to attempt to obtain any outstanding records and afford the Veteran VA examinations, thereby negating any prejudice. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a skin disability, lymphoma of the left shoulder, a respiratory disorder or colon polyps, to include as secondary to herbicide exposure as the probative evidence of record does not demonstrate a current diagnosis of any of these disabilities.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The following diseases are deemed associated with herbicide exposure, under current VA law:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary artery spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Initially the Board observes that, as the Veteran's service information indicates he was present within in the Republic of Vietnam during the Vietnam War, he will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The medical evidence of record, including VA medical records, does not reflect evidence of a current diagnoses of a skin disability, lymphoma of the left shoulder, a respiratory disorder or colon polyps.  These records reflect no complaints, findings or diagnoses of a skin disability, claimed as spots and rashes on both calves, or a respiratory disorder.  In fact, VA outpatient treatment reports from March 2009, March 2013 and May 2013 all reveal no significant lesions were found upon physical examination of the skin.  VA outpatient treatment records also reflect a history of an excision of lipoma of the left scapula in 2006 but there were no diagnoses of a lipoma or lymphoma of the left shoulder in the VA medical records, and in particular, no diagnoses of either of these conditions during the period of the appeal.  In addition, a May 2013 VA outpatient treatment report revealed the Veteran's skin integrity was intact and a December 2013 skin assessment found no skin issues.  VA medical records noted a history colon polyps, which were removed in 2000, and the Veteran's colonoscopies in August 2006 and May 2013 were negative.  Additionally, the VA medical records are absent any diagnosis of colon polyps during the period of the appeal, beyond noting the history thereof.  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a skin disability, lymphoma of the left shoulder, a respiratory disorder or colon polyps at any time during the pendency of his claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a skin disability, lymphoma of the left shoulder, a respiratory disorder or colon polyps, there can be no valid claim.

With respect to the lay statements by the Veteran regarding his a skin disability, lymphoma of the left shoulder, a respiratory disorder or colon polyps, the Board observes that he is competent to report lay observable symptoms, such as pain, and treatment by a medical provider.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that he has a diagnosis of a current a skin disability, lymphoma of the left shoulder, a respiratory disorder or colon polyps as these statements would constitute medical conclusions, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran's assertions that he has a current a skin disability, lymphoma of the left shoulder, a respiratory disorder and colon polyps are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claims for service connection for a skin disability, lymphoma of the left shoulder, a respiratory disorder or colon polyps, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for skin disability, lymphoma of the left shoulder, a respiratory disorder or colon polyps, to include as secondary to herbicide exposure, is denied.


ORDER

Service connection for a skin disability, claimed as spots and rashes on both calves, to include as secondary to herbicide exposure, is denied.  

Service connection for lymphoma of the left shoulder, to include as secondary to herbicide exposure, is denied.
 
Service connection for a respiratory disorder, to include as secondary to herbicide exposure, is denied.

Service connection for colon polyps, to include as secondary to herbicide exposure, is denied.


REMAND

In light of the evidence demonstrating the Veteran served in the Republic of Vietnam during the Vietnam War Era, his STRs demonstrate treatment for dizziness and complaints of heachaches and dizziness and his VA medical records indicate he has been treated for complaints of headaches, hypertrophic inferior nasal turbinates, chronic nasal congestion, and questionable sphenoid sinusitis as well as benign hypertrophy of the prostate the Board finds that adequate VA examinations and etiology opinions are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current disability manifested by chronic nasal congestion, dizziness and/or headaches and if so, whether such disability as well as his current benign hypertrophy of the prostate originated during his active service or within one year after his service in the Republic of Vietnam, or were otherwise caused by or related to his active service, including the presumed herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Schedule the Veteran for a VA examination for his claimed a left nostril disorder resulting in nosebleeds, shortness of breath and headaches.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs demonstrating treatment for dizziness and complaints of heachaches and dizziness; and (2) the VA medical records reflecting treatment for complaints of headaches, hypertrophic inferior nasal turbinates, complaints of chronic nasal congestion, and questionable sphenoid sinusitis.  

Please also note: the Veteran is competent to attest to any lay observable symptoms (including headaches, dizziness, nasal congestion, nostril pain, etc.) and past treatment, including any continuity of symptoms since his active service.  

All tests should be performed to determine his current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify any current disabilities, including any disability manifested by nasal problems, headaches, dizziness, or shortness of breath, etc.  If no disability can be found, please report and provide an explanation.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability identified in the examination was incurred during the Veteran's active military service, manifested within one year of his discharge, or was otherwise related to any disease, event, or injury during his service, to include his conceded herbicide exposure during active service.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Schedule the Veteran for a VA examination of prostate.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's prostate disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  

Please also note: the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests of the prostate should be performed to determine his current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed prostate disability.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed prostate disability identified in the examination was incurred during the Veteran's active military service, manifested within one year of his discharge, or was otherwise related to any disease, event, or injury during his service, to include his conceded herbicide exposure during active service.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

4.  Ensure the examiners' opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or is not granted to the Veteran's satisfaction, send him and his agent a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


